     Case 1:19-cv-01794-DAD-BAM Document 38 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ATLANTIC SPECIALTY INSURANCE                   Case No: l:19-cv-01794-DAD-BAM
      COMPANY,
10
                     Plaintiff,                      ORDER GRANTING WITHDRAWAL OF
11                                                   ATTORNEY
             v.
12                                                   (Doc. No. 37)
      FIRST CHOICE MEDICAL GROUP,
13    INC., et al.,
14                   Defendants.
15
             Currently before the Court is Linda J. Carwile, Esq., of Karbal, Cohen, Economou, Silk
16
     & Dunne, LLC, notice to withdraw her appearance as counsel on behalf of Plaintiff Atlantic
17
     Specially Insurance Company. (Doc. No. 37.) Although styled as a motion to withdraw as
18
     counsel, the document is in effect a notice of withdrawal and no substitution or motion to
19
     withdraw is required as Plaintiff Atlantic Specialty Insurance Company continues to be
20
     represented by counsel in this matter. See Local Rule 182(d).
21
            Accordingly, for good cause appearing, IT IS HEREBY ORDERED that counsel Linda J.
22
     Carwile, Esq., of Karbal, Cohen, Economou, Silk & Dunne, LLC is WITHDRAWN as counsel of
23
     record for Plaintiff in this case. The Clerk of Court is directed to terminate Ms. Carwile as
24
     counsel for Plaintiff in the above-captioned matter.
25
     IT IS SO ORDERED.
26
        Dated:     April 21, 2021                              /s/ Barbara   A. McAuliffe            _
27
                                                        UNITED STATES MAGISTRATE JUDGE
28
                                                        1
